DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilleman et al. (US 44,022,206).  The claims are reasonably and broadly  construed, in light of the accompanying specification, to be disclosed by Hilleman as teaching:
a method for lyophilizing a product (see title and abstract) comprising: 
a. filling a product into an interior of a bag comprising a filing port configured to provide access to the interior of the bag, wherein the interior of the bag is defined by a flexible wall of the bag, and wherein the product comprises pharmaceutical-grade live anaerobic bacterial cells having a first moisture content (expressly disclosed at column 1 lines 10-20 wherein the disclosed vaccine is the same as the claimed pharmaceutical-grade live anaerobic bacterial cells because both recitations have the same structure and function and are patentably the same and at column 2 lines 24-44, especially lines 
b. exposing the product to a lyophilization cycle in a lyophilizer via a portion of the bag which is open, wherein the first moisture content of the product is reduced to a second moisture content (expressly disclosed at column 3 lines 21-43 wherein the disclosed evacuation, heated platens, and anhydrous conditions meet the claimed product moisture reduction and at column 3 lines 53-65 which teaches the claimed lyophilization cycle which is met by the disclosed sealing and placing steps).  Hilleman also discloses the claimed bag has two generally coplanar walls spaced apart by a side wall when filled, wherein the side wall has a substantially constant height (expressly disclosed at column 2 lines 38-44), wherein the portion of the bag which is open is the filling port, and wherein the product is exposed to the lyophilization cycle by keeping the filling port open, or by opening the filling port if the filling port was closed (expressly disclosed at column 3 lines 53-65), wherein the product is exposed to the lyophilization cycle by removing a portion of the flexible wall of the bag (expressly disclosed at column 3 line 66 through column 4 line 8), wherein the removing of the portion of the flexible wall of the bag is carried out after commencement of the lyophilization cycle (expressly disclosed at column 4 lines 9-24), further comprising removing the product from the bag (expressly disclosed at column 1 lines 40-47), further comprising preparing a dosage form of the product (expressly disclosed at column 1 lines 48-60), wherein the preparing comprises filling a capsule with the product (expressly disclosed at column 1 lines 30-39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hilleman.  Hilleman discloses the claimed invention, as rejected above, except for the recited metallic aluminum layer, orders of magnitude, moisture permeability, bag capacity, or bag material.  It would have been an obvious matter of design choice to recite those features and parameters since the teachings of Hilleman would perform the invention as claimed, regardless of those claim recitations and applicants have not claimed or specified the criticality of those features as being necessary for patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this application may teach one or more claim features but do not rise to a level of anticipation or obviousness such that a rejection would be reasonable or proper under current Office practice and procedure.  References A, N, O on page 1 are patent publications from the same inventive entity.  References B, C, D, E, F, G, H, I, J, K, L, M, P, Q, R, S, T on page 1 and references A, B, C, D, E, F, G, N, O, P on page 2 teach lyophilization methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007 and Kenneth Rinehart who can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Thursday, March 4, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753